DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kishii et al., US 20110063027 A1.
Figs. 1, 7 and 9 of Kishii et al. disclose circuits comprising:  an input (at inputs of 132, 133) configured to be coupled to an output stage of an amplifier (160, 113) and to receive an RF signal from the output stage of the amplifier; an output (Von, Vop); at least one peak detection circuit (132, 136 and 133, 137) coupled to the input and configured to monitor the RF signal and output a first signal based on positive voltage peaks (Von) of the RF signal; and a differential amplifier (151, 152) having an input coupled to the at least one peak detection circuit and configured to monitor the first signal and provide a second signal to the output in response to a voltage of the first signal exceeding a threshold level indicative of distortion in the RF signal.

4.	Claims 1-2, 5, 9, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Mathews et al., US 5943177.
Figs. 4 and 6 of Mathews et al. disclose circuits comprising:  an input (68, 70) configured to be coupled to an output stage of an amplifier (26) and to receive an RF signal from the output stage of the amplifier; an output (output of 28); at least one peak detection circuit (50) coupled to the input and configured to monitor the RF signal and output a first signal based on positive voltage peaks (POS PEAK) of the RF signal; and a differential amplifier (60) having an input coupled to the at least one peak detection circuit and configured to monitor the first signal and provide a second signal to the output in response to a voltage of the first signal exceeding a threshold level indicative of distortion in the RF signal.
Allowable Subject Matter
Claims 3, 4, 6-8, 10-12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	March 12, 2022